Exhibit 10.1


FORBEARANCE AGREEMENT


THIS FORBEARANCE AGREEMENT (the “Agreement”) is entered into by and between
NEDAK Ethanol, LLC, a Nebraska limited liability company, (the “Borrower”), and
Arbor Bank, a Nebraska banking corporation (the “Lead Lender”) with the intent
and agreement that this Agreement shall be effective as of December 31, 2009
(the “Effective Date”).  Lead Lender and Borrower shall each individually be a
“Party” and collectively, the “Parties”.
 
RECITALS
 
A.           Reference is made to that certain Loan Agreement dated as of
June 19, 2007 (the “Loan Agreement”), by and among Borrower and Lead Lender, and
the Promissory note issued thereunder by Borrower and made payable to Lead
Lender dated as of June 19, 2007 in the principal sum of $6,864,000 (the
“Borrower’s Note”) under which Lead Lender and certain other lenders has
provided tax increment financing in connection with the development by Borrower
of a 44 million gallon ethanol plant in the City of Atkinson (the
“Facility”).  Unless otherwise defined, terms in this Agreement with an initial
capital will have the meaning given such term in the Loan Agreement.
 
B.           Due to certain requirements and covenants of the Borrower under the
Borrower’s Senior Credit Facility, Borrower has been prohibited from completing
the transfer of funds to the Debt Service Reserve Fund sufficient to maintain
balances required by the Loan Agreement.  The Borrower is presently negotiating
with Borrower’s Senior Lender to make certain revisions to the Senior Credit
Facility, and also to obtain a USDA Business and Industry Guaranty (the “B&I
Guaranty”) of a new working capital facility to be provided by the Senior
Creditor to support operations of the Facility.
 
C.           Lead Lender has requested that Borrower grant to Lead Lender, as
security for the Borrower’s Note, a security interest in certain real property
related to the Facility (such security interest to be subordinate to the
interest granted to the Senior Lenders in connection with the Senior Credit
Facility.)  Borrower and Lead Lender wish to cooperate in seeking the required
consent of the Senior Lender for grant of such security interest and other
amendments to the Loan Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Borrower and Lead Lender agree as follows:
 
1.           Pre-condition to Agreement.  As a pre-condition to Lead Lender
entering into this Agreement, Borrower has agreed to authorize a transfer from
the Debt Service Reserve Fund to satisfy the principal payment on the Borrower's
Note due December 31, 2009.
 
2.           Consent.   Lead Lender acknowledges that Senior Lender consent is
required for proposed changes to the Loan Agreement and the grant of any
security interest in the Facility.  Borrower and Lead Lender agree to
cooperatively seek the consent of Senior Lender to allow the amendments to the
Loan Agreements listed on Exhibit A hereto.  Such amendments shall be upon
mutually agreeable terms and subject to reasonable conditions set by the parties
and the Senior Lender.
 

 
 

 

3.           Standstill.  In return for Borrower satisfying the payment
described in Section 1 hereto and cooperating on revisions to , and so long as
there is no other breach under the Loan Documents, other than Borrower’s
inability to fulfill its obligations under Section 8 of the Loan Agreement and
Section 4 of the Borrower’s Note, Lead Lender hereby agrees to forbear from
exercising its rights and remedies under the Loan Document for a period
beginning as of the Effective Date of this Agreement and ending the earlier of
(a) March 31, 2010 and (b) 30 days following the approval of the B&I Guaranty
(“Standstill Period”).
 
4.           Impact of Forbearance.  Lead Lender’s agreement to forbear under
this Agreement shall not constitute an extension of the maturity date under the
Loan Documents, a waiver of any defaults under the Loan Documents and except as
specifically agreed to under the terms of this Agreement and for the term of
this Agreement, Lead Lender shall at all times retain all rights and remedies
available to it under the Loan Documents and applicable law.  Borrower agrees
that the Loan shall remain due and payable subject to the terms of this
Agreement.  Lead Lender’s agreement to forbear from exercising its remedies
under the Loan Documents shall terminate upon the expiration of the Standstill
Period under this Agreement.
 
5.           Reporting Requirements.  Borrower agrees to provide Lead Lender
with all statements, reports, and certificates that Borrower is required to
provide to the Senior Lender beginning on the Effective Date and lasting though
the Standstill Period.  Moreover, Borrower shall deliver the required material
to Lead Lender simultaneously with the Senior Lender.
 
6.           Default.  Beginning on the Effective Date and lasting though the
Standstill Period, if any event occurs that causes a default under the Senior
Creditor Facility (and is not cured in accordance with the Senior Creditor
Facility), then Borrower will be deemed to have breached the
Agreement.  Borrower agrees to immediately notify Lead Lender of any default
under the Senior Credit Facility.
 
7.           Termination.   If Borrower liquidates, files for bankruptcy, or
winds down at any point beginning on the Effective Date lasting through the
Standstill Period, then Borrower shall be deemed to have breached the Agreement.
 
8.           Effect of Breach.  In the event Borrower breaches the Agreement,
the Agreement shall terminate in all respects as of the date of such breach and
Lead Lender shall thereafter have no further duties or obligations with respect
to this Agreement.
 
9.           No Other Waivers of Amendments.  Except as provided herein, all of
the terms, conditions, and provisions of the Loan Documents remain in full force
and effect without modification and Borrower shall comply therewith.  This
Agreement shall not be deemed to constitute a waiver or a cure of any events or
default under the Loan Documents.
 
10.           Good Faith Consideration of Additional
Amendments.  Notwithstanding Section 9 hereto, the Parties agree to negotiate in
good faith such additional amendments as necessary to maintain the viability of
the Borrower’s operation of the Facility.
 
11.           Multiple Counterparts and Facsimile Execution.  This Agreement may
be executed in multiple counterparts originals, each of which shall constitute
one and the same document and shall be deemed an original.  This Agreement may
be executed by facsimile signatures which shall be deemed to have the same force
and effect as an original signature.
 

 
 

 

12.           Authority.  By executing this Agreement, each of the undersigned
represents that: (a) the person executing this Agreement on its behalf is duly
authorized and empowered to execute and deliver this Agreement; and (b) this
Agreement constitutes the legal, valid and binding obligation of the parties
hereto, enforceable against such parties in accordance with its terms.
 
13.           Notices.  Any and all notices, requests, or other communications
contemplated by or with respect to this Agreement shall be made in accordance
with the Loan Documents.
 
14.           Governing Law.  This Agreement shall be governed as set forth in
the Loan Documents.
 
15.           Successors and Assigns.  This Agreement is binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
[Signature Page Follows.]
 

 
 

 



 
IN WITNESS WHEREOF, the parties hereto execute this Agreement this 31st day of
December, 2009
 
LEAD LENDER:
ARBOR BANK
 
By: /s/ Jon R.
Wilson                                                                
 
Name: Jon R.
Wilson                                                                
 
Title:  Market
President                                                                
 
BORROWER:
NEDAK ETHANOL, LLC
 
 
By: /s/ Jerome
Fagerland                                                                
 
Name:  Jerome Fagerland
 
Title:  President and General Manager

                                                                                            S-1
 
 

 



 
Exhibit A
 
 
to
 
 
Forbearance Agreement
 
 
 
1)
NEDAK Deed of Trust in the amount of $2,400,000 to be executed in favor of TIF
lenders after B&I Guaranty is received and related loan funded or in the event
the B&I Guaranty is denied.

 
 
 
2)
NEDAK grants a security interest in all reserve funds established under the Loan
Documents.

 
 
 
3)
Loan documents will be amended to:

 
 
 
a.
Reduce the interest rate from 9.5% to 6.0% on Borrower's Note beginning on
January 1, 2010 and continuing three (3) years at which point the 9.5% interest
rate will be reinstated.  Provided however, in the event of a default by the
Borrower, the interest rate reduction shall immediately be terminated.

 
 
 
b.
Reduce Debt Service Reserve to an amount equal to 12 months of principal
payment.

 
 
 
c.
Debt Service Reserve funding to be contingent on previous year
profitability.  Amount necessary to make one payment to be funded in January of
each 2011 and 2012.

 
 
 
d.
Require the financial covenants and ratios to be commensurate with the financial
covenants and ratios to be agreed upon with the Senior Lender.

 

                                                                                A-1
 
 
